775 N.W.2d 796 (2009)
Michael C. LEE, Plaintiff-Appellant,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 138091. COA No. 274530.
Supreme Court of Michigan.
December 30, 2009.

Order
On December 9, 2009, the Court heard oral argument on the application for leave to appeal the December 4, 2008 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.